Citation Nr: 1230959	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for right repaired inguinal hernia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the noncompensable (zero percent) evaluation for service-connected right repaired inguinal hernia.  In April 2011, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 


FINDING OF FACT

The Veteran's right repaired inguinal hernia has not been manifested as a recurrent hernia. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for right repaired inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded the matter for further development in April 2011.  The Board specifically instructed the RO to provide the Veteran with an examination and readjudicate the claim.  Subsequently, the Veteran was afforded an examination in April 2011 and his claim was readjudicated in a March 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
Duties to Notify and Assist

In correspondence dated in July 2006, prior to the October 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disability had increased in severity.  Additionally, he was also notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran has been provided with VA examinations throughout the appeal.  The reports of these examinations reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered  appropriate diagnoses consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his service-connected disability since he was last examined in April 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also supra Barr, 21 Vet. App. at 312.  While the Veteran and his representative argued that the August 2006 examination was inadequate, neither of them has argued, nor is there any indication, that the most recent examination in April 2011 was inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.  Additionally, the Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his right repaired inguinal hernia is more disabling than contemplated by the current non-compensable evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's inguinal hernia has been rated under Diagnostic Code 7338. Diagnostic Code 7338 provides for a noncompensable rating where the inguinal hernia is small, reducible, or without true hernia protrusion.  A noncompensable evaluation is also warranted where the inguinal hernia is not operated, but is remediable.  A 10 percent evaluation is warranted for a postoperative recurrent hernia that is readily reducible and well supported by truss or belt. A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an unoperated irremediable hernia, which is not well supported by a truss or is not readily reducible.  A 60 percent evaluation is warranted for a large postoperative recurrent hernia which is considered inoperable, which is not well supported under ordinary conditions, and which is not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011). 

The pertinent evidence includes a February 2007 letter from R.R. P.A.-C noting that the Veteran continued to have pain at the site of his right inguinal surgery, especially with heaving lifting and walking.  The Veteran reported that this hindered his activities of daily living and also caused some problems at work. 

A January 2007 VA treatment record reflected the Veteran's report that the site of his hernia repair was a problem whenever he did heavy lifting or distance walking.  He also indicated that the area hindered his activities of daily living and his job to an extent.  

On VA examination in August 2008, the examiner noted that there was a well-healed scar measuring 8 cm x 0.1 cm in the right inguinal area.  The skin was the same texture as the rest of the skin; there was no induration or inflammation of the skin, keloid changes, disfigurement, or functional limitation.  The examiner noted intermittent pain in the scar area by history.  In noting an assessment of status-post right inguinal hernia repair, the examiner indicated that there was no recurrence.  

Pursuant to the Board's April 2011 remand, the Veteran was afforded an examination in April 2011.  At that time, he reported that he had an increase in frequency and severity of pain requiring him to stop and rest.  He treated this by trussing at times.  On evaluation, the examiner observed that was no hernia present and there was a well-healed, superficial, non-tender, stable, linear 6 inch by 0.25 inch scar over the right inguinal area.  The examiner noted a history of recurrent right inguinal hernia in the past but clinically no objective evidence of hernia on the current examination.  

Based on the evidence, the Board finds that the criteria a compensable evaluation for inguinal hernia have not been met.  Although the Veteran has indicated that he uses a truss for his hernia, there is no evidence that the Veteran has had recurrences of his hernia.  While the February 2007 letter from the Veteran's private physician notes pain at the site of prior hernia surgeries, both VA examinations note that no hernia was presently observed.  Accordingly, the Veteran is not entitled to a compensable rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).  The Veteran's current manifestations and symptoms, namely pain, are adequately contemplated by the current noncompensable evaluation. 

Though the VA examiners have noted the Veteran's scar from his past inguinal hernia repairs, there is no indication that the disability warrants a separate compensable evaluation due to the scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  No evidence has been presented showing that the Veteran's scar is unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7304 (2011).  The medical evidence fails to indicate the presence of a recurrent inguinal hernia with any functional limitation associated with it. 

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations, and in VA treatment records.  Notably, the Veteran, himself, has not indicated that he has had recurrences of his hernia but rather he has pain at the site of his hernia repair.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disability.  Additionally, the Board finds that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Indeed, the April 2011 VA examiner indicated that the disability would have no significant effects on the Veteran's usual occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

ORDER

Entitlement to a compensable evaluation for right repaired inguinal hernia is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


